DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/26/2021 has been entered.
 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1, 2, 5-10, 13, 15, 16, 19, and 20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (namely, a mental process) without significantly more. The claim(s) recite(s) determining, by one or more processors of a 
determining, by one or more processors, a contributor who is associated with, and is not an author of, each respective document received as a result of the search, wherein each contributor is independently selected from the group consisting of a provider of comments on content of the respective document, a reviewer of the respective document, a provider of a rating of the content of the respective document, and combinations thereof (to determine a contributor to a document is a mental process that may be performed by a human mind without assistance; note that the limitations merely reciting that the limitation is accomplished on a generic computer [i.e. ‘by one or more processors of a data processing system’] is not sufficient to limit the claim from reciting a mental process because the claim can be carried out by humans without a computer);
 querying, by the one or more processors, each contributor as to a veracity of each respective document (to query a contributor is a mental process that may be performed by a human mind without assistance, and indeed absent any further limitations as to the technical implementation, requires only the communication of humans; note that the limitations merely reciting that the limitation is accomplished on a generic computer [i.e. 
after said querying each contributor, receiving, by the one or more processors, a communication from each contributor verifying the veracity of each respective document (to receive a communication from a contributor is a mental process that may be performed by a human mind without assistance, and indeed absent any further limitations as to the technical implementation, requires only the communication of humans; note that the limitations merely reciting that the limitation is accomplished on a generic computer [i.e. ‘by one or more processors of a data processing system’] is not sufficient to limit the claim from reciting a mental process because the claim can be carried out by humans without a computer);
 
 receiving, by the one or more processors, a plurality of credentials of each contributor (to receive credentials of a contributor is a mental process that may be performed by a human mind without assistance, and indeed absent any further limitations as to the technical implementation, requires only the communication of humans; note that the limitations merely reciting that the limitation is accomplished on a generic computer [i.e. ‘by one or more processors of a data processing system’] is not sufficient to limit the claim from reciting a mental process because the claim can be carried out by humans without a computer);


This judicial exception is not integrated into a practical application because the abstract idea is merely recited to be implemented on a generic computer that communicates with the internet. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations requiring searching the internet and publishing information to the internet as internet content, absent any specific technical limitation, amount to well understood, routine, and conventional computer functions (i.e. receiving and transmitting data over a network, see MPEP 2106.05(d), which cites to relevant precedent including buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)). Further, the generation of a digital cryptographic signature comprising digitally signed content is well-understood, routine, and conventional in the computer and networking arts, as taught by Webopedia (“Digital signatures are especially important for electronic commerce and are a key component of most authentication schemes.”). [Examiner notes that, besides the 
With regard to claims 9 and 15, they are substantially similar to claim 1 and accordingly are rejected under similar reasoning.

In regard to claim 2, the additional limitations (“ensuring, by the one or more processors, that each signature comprising the signed content of each respective document is valid.”) are further directed to a mental process because verifying a signature is a mental process that can be performed by a human without assistance.
With regard to claims 10 and 16, they are substantially similar to claim 2 and accordingly are rejected under similar reasoning.

In regard to claim 5, the additional limitations (“each credential of each contributor is independently selected from the group consisting of a type of education of the contributor, previous experience of the of the contributor, a current title of the contributor, a current position of the contributor, a profession of the contributor, a specialty within the profession of the contributor, and a number of years of experience of the contributor in the specialty within the profession of the contributor.”) serve only to tie the invention to a specific field of use (i.e. specific credentials that are to be considered, none of which are incapable of being evaluated by a human mind without assistance)
With regard to claims 13 and 19, they are substantially similar to claim 5 and accordingly are rejected under similar reasoning.

In regard to claim 6, the additional limitations (“one of the contributors is a provider of comments on content of the respective document.”) serve only to tie the invention to a specific field of use (i.e. specific types of contributors that are to be considered, none of which are incapable of being evaluated by a human mind without assistance)

In regard to claim 7, the additional limitations (“one of the contributors is a reviewer of the respective document.”) serve only to tie the invention to a specific field of use (i.e. specific types of contributors that are to be considered, none of which are incapable of being evaluated by a human mind without assistance).
With regard to claim 20, it is substantially similar to claim 7 and accordingly are rejected under similar reasoning.

In regard to claim 8, the additional limitations serve only to tie the invention to a specific field of use (i.e. specific types of contributor education that are to be considered, none of which are incapable of being evaluated by a human mind without assistance). In particular, the claim recites classifying an education type of an author of each respective document as being formal education, self-taught, or experience as indicative of an expertise level of the author of each respective document, wherein said classifying comprises determining whether the education type is formal education, determining whether the education type is self-taught, and determining whether the education type is experience (to determine an education level of a contributor is a 
In regard to claims 14 and 20, they are substantially similar to claim 8 and accordingly are rejected under similar reasoning.




Allowable Subject Matter
Claim 3, 4, 11, 12, 17 and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed 7/26/2021 have been fully considered but they are not persuasive. 
In regard to applicant’s argument regarding the previous rejection of claims 1,2, 5-10, 13-16, 19-20 under 35 U.S.C. 101 (see applicant’s remarks, pages 15-20 filed 7/26/2021), applicant’s argument and analysis does not properly represent the rejection made and the broadest reasonable scope of the claims.
Specifically, applicant’s analysis regarding step 2A of the analysis is flawed (see applicant’s arguments, page 19-20). While the analysis in prong one is correct and the claims recite an abstract idea, applicant’s assertion that the abstract idea is integrated into a practical application is not persuasive.  While the step of publishing data to the internet may not be practically performed without the use of a computer, the use of a computer does not itself mean that the limitations do not recite an abstract idea. In this instance, the computer is invoked only generically in its ordinary capacity (i.e. to transmit data; see MPEP 2106.05(f), “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or 
Accordingly, the outcome of the step 2A, prong 2 analysis becomes NO, and analysis proceeds to step 2B. 
Step 2B determines if the claim amounts to ‘significantly more’ than the identified abstract idea. The claims does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations requiring searching the internet and publishing information to the internet, absent any more specific technical limitation, amount to well understood, routine, and conventional computer functions (i.e. receiving and transmitting data over a network, see MPEP 2106.05(d), which cites to relevant precedent including buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)). Recording, transmitting, and archiving data by use of conventional or generic technology (i.e. publishing on the internet) is not sufficient to show an improvement in computer functionality (Recording, transmitting, and archiving digital images by use of conventional or generic technology in a nascent but well-known environment, without any assertion that the invention reflects an inventive solution to any problem presented by combining a camera and a cellular telephone, TLI Communications, 823 F.3d at 611-12, 118 USPQ2d at 1747).
Further, the generation of a digital signature is well-understood, routine, and conventional in the computer and networking arts, as taught by Webopedia (“Digital signatures are especially important for electronic commerce and are a key component of most authentication schemes.”). [Examiner notes that, besides the nature of the 
Accordingly, the rejection of claims 1, 2, 5-10, 13, 15, 16, 19, and 20 under 35 USC 101 is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR GANGER whose telephone number is (571)272-0270. The examiner can normally be reached 10:00 AM - 7:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571) 272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167